Citation Nr: 1615297	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  10-21 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a left ankle disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



REMAND

The Veteran served on active duty from June 1979 to December 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision issued by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2015, the Board denied the Veteran's claim seeking service connection for bilateral shoulder disabilities; denied his claim seeking an initial rating higher than 10 percent for a left ankle disability; and remanded his claims seeking an initial compensable rating for hemorrhoids and service connection for bilateral knee disabilities, a lower back disability, and a gastrointestinal disorder.  

After conducting the requested development, the RO granted service connection for lumbar spine and gastrointestinal disorders, as reflected in a May 2015 rating decision, thereby extinguishing the related appeals.  As to the remaining claims on appeal, the Board denied the Veteran's claims seeking an initial compensable rating for hemorrhoids and service connection for bilateral knee disabilities, as reflected in a September 2015 Board decision. 

During the period in which the RO was developing and readjudicating the claims remanded by the Board in January 2015, the Veteran appealed the Board's denial of his claim seeking a higher rating for his ankle disability and his claims seeking service connection for bilateral shoulder disabilities to the United States Court of Appeals for Veterans Claims (Court).  The parties to this appeal ultimately entered into a December 2015 Joint Motion for Partial Remand (Joint Motion), wherein they agreed that the Board's denial of the Veteran's claim seeking a higher rating for a left ankle disability should be vacated and remanded, as the Board had relied upon an insufficient medical examination finding regarding the functional impact of the Veteran's left ankle disability during his reported flare-ups.  As also reflected in the Joint Motion, the Veteran specifically abandoned his appeal of the Board's denial of his service connection claims for bilateral shoulder disabilities.  The Court granted the parties' Joint Motion, as reflected in a December 2015 Order.  

Based on the foregoing procedural history, the only claim remaining in appellate status is the Veteran's claim seeking an increased rating for his left ankle disability, which has been returned to the Board for compliance with the mandates of the December 2015 Joint Motion.  In order to ensure such compliance, the appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.

Per the December 2015 Joint Motion, the portion of the June 2013 VA examination report addressing the functional impact of the Veteran's flare-ups of his left ankle disability is insufficient, and the Board erred by relying upon the examination report.  Accordingly, a new VA examination assessing such functional impairment during flare-up episodes is required.  

Additionally, as the Veteran receives VA treatment for his left ankle disability, the Veteran's recent, outstanding VA treatment records must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records dated since April 2015.

2.  Schedule the Veteran for a VA orthopedic examination to be conducted by an appropriate VA medical professional to determine the current severity of his service-connected left ankle disability.  The Veteran's claims file must be provided to the examiner for review.  

After eliciting a history of the Veteran's left ankle symptoms and reviewing the claims file, the examiner is to conduct a relevant clinical examination to assess the current severity of the Veteran's left ankle disability, to include range of motion testing.  

Specifically, the examiner is asked to express an opinion on whether pain could significantly limit functional ability during flare-ups.  If feasible, the examiner should portray any such functional loss during flare-ups in terms of the degree of additional range-of-motion loss, or otherwise explain why such detail feasibly could not be determined.  A complete rationale must be provided for the requested opinion.  

3.  Finally, readjudicate the Veteran's claim seeking an increased rating for his left ankle disability.  If the full benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

